Citation Nr: 1342692	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-09 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service from October 1976 to October 1979, with additional unverified service with the Air Force Reserves from October 1979 to 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran's claim was initially denied by an August 2009 rating decision, which he did not timely appeal.  However, in conjunction with a request to have his claim reconsidered, the Veteran submitted a single page service treatment record dated 1977.  As this relevant service record existed at the time of the August 2009 rating decision, but was not associated with the claims file, the Veteran's claim is to be reconsidered notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims a bilateral left hip disability as directly related to his period of active service.  Specifically, he has identified an incident in which he was thrown off a tank in 1977 while service in Korea.

Other than the August 1976 entrance examination, no service treatment records have been associated with the claims file.  No additional attempts were made to retrieve these records, nor was the Veteran notified that his service treatment records are unavailable.  In this regard, the Board notes the Veteran reported additional service with the Air Force Reserves, and his active service records may have been forwarded to the Reserves upon separation from service.  As such, a remand is required to allow the Agency of Original Jurisdiction the opportunity to pursue additional requests for the Veteran's service treatment records and, if they are determined to be unavailable, notify the Veteran and afford him an opportunity to submit any additional records he may have in his possession.  See generally 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, VA's Records Management Center and the Air Force Personnel Center in Denver, Colorado, or other appropriate source, and request any service treatment records with respect to the Veteran's service both on active duty and with the Air Force Reserves.  Efforts to obtain these records must continue until it is determined that such records do not exist or further attempts would be futile.  All efforts to obtain such records must be documented and associated with the claims file.

2. Contact the Veteran and request he submit any additional service treatment records in his possession.  An appropriate period should be allowed for a response.

3. If, and only if, additional records are received indicating a hip injury in service, schedule the Veteran for a VA examination to address the nature and etiology of any current bilateral hip disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

Following a review of the record and clinical evaluation of the Veteran, the examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current left and/or right hip disability manifested in service or is in any other way etiologically related to the Veteran's active service.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


